DETAILED ACTION
This is a final Office action in response to communications received on 1/31/2022.  Claims 1-27 were previously cancelled.  Claims 28-37 were previously selected in response to a restriction requirement.  Claims 28 and 33 were amended via the amendment.  Claims 32 and 37 were cancelled.  Claims 29 and 34 were previously cancelled.  Claims 28, 30-31, 33 and 35-36 are pending and are examined.  Claims 38-45 remain pending and are withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s Remarks regarding 103 have been considered, but have not been found persuasive.
Applicant’s arguments in the Remarks, filed 1/31/2022, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “wherein the second key is distinct from the UP key” requires a new ground of rejection necessitated by amendments using new prior art.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28, 30-31, 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai (US 2018/0270654) in view of Heo (US 2014/0307872).
Regarding claim 28, Rajadurai discloses the limitations substantially as follows:
A (UE) 
at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to (paras. [0003], [0045]-[0046], [0055], [0059], Fig. 1A: UE is connected to a first primary node MeNB (Master Node) and a secondary node (SeNB) for dual connectivity)
receive, from a Master Node (MN), algorithm information and a parameter related to derivation of a User Plane (UP) key for protecting a UP traffic(paras. [0050]-[0051], [0085], [0124]-[0125]: receive from MeNB (i.e. MN) in an RRC message a freshness parameter (i.e. parameter) and the selected security parameters like the encryption algorithm (i.e. algorithm information), where the MeNB obtains the selected security parameters like the encryption algorithm through communications/negotiations with the SN); 
derive the UP key based on the algorithm information and the parameter (paras. [0050]-[0051], [0063], [0066], [0086]-[0087]: deriving a user plane encryption key KUPenc (i.e. ciphering key) based on the unique non-repetitive security base key and the freshness parameter)); 
perform secure communication, using the UP key, with a Secondary Node (SN) that (paras. [0050]-[0051], [0088]: performing secure communication with the SN using the plane encryption key), UP key (paras. [0063], [0066]: wherein the SeNB/SN receives derives the user plan encryption key (KUPenc key)); 

Rajadurai does not explicitly disclose the remaining limitations of claim 28 as follows:
with a Secondary Node (SN) that receives  a first key from the MN and UP key when the SN obtains a second key from the first key, wherein the second key is distinct from the UP key
However, in the same field of endeavor Heo discloses the limitations of claim 28 as follows:
with a Secondary Node (SN) that receives a first key from the MN and UP key when the SN obtains a second key from the first key, wherein the second key is distinct from the UP key (paras. [0031], [0034]-[0035]: small cell SeNB (i.e. secondary node) receives the security key K.sub.ASME (i.e. first key) from the Macro eNB (i.e. MN) and derives the user plane key K.sub.UPenc (i.e. UP key) when the SeNB obtains K.sub.eNB (i.e. second key) from K.sub.ASME (i.e. first key).


	Regarding claims 30 and 35, Rajadurai and Heo disclose the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 30 and 35 as follows:
wherein the algorithm information is supported by the SN (paras. [0123]-[0124]: the security parameters are selected/supported by the SN) (See also, Meeting #84, Sections 2.1.2-2.1.3: algorithm is selected by the SeNB according to the security capabilities of the SeNB).

	Regarding claims 31 and 36, Rajadurai and Heo disclose the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 31 and 36 as follows:
wherein the MN controls PDCP (Packet Data Convergence Protocol) count (paras. [0120]: MeNB uses distributed PDCP and PDCP count) (see also Meeting #84, Section 2.1.2: meNB (i.e. MN) uses distributed PDCP).

	Regarding claim 33, Rajadurai teaches the limitations substantially as follows:
A method for a (UE)  (paras. [0003], [0045]-[0046], [0055], [0059], Fig. 1A: UE is connected to a first primary node MeNB (Master Node) and a secondary node (SeNB) for dual connectivity):
receiving, from a Master Node (), algorithm information and a parameter related to derivation of a User Plane (UP) key for protecting a UP traffic(paras. [0050]-[0051], [0085], [0124]-[0125]: receive from MeNB (i.e. MN) in an RRC message a freshness parameter (i.e. parameter) and the selected security parameters like the encryption algorithm (i.e. algorithm information), where the MeNB obtains the selected security parameters like the encryption algorithm through communications/negotiations with the SN); 
deriving the UP algorithm information and the parameter (paras. [0050]-[0051], [0063], [0066], [0086]-[0087]: deriving a user plane encryption key KUPenc (i.e. ciphering key) based on the unique non-repetitive security base key and the freshness parameter)); 
performing secure communication, using the UP key, with a Secondary Node (SN) that using the ciphering key (paras. [0050]-[0051], [0088]: performing secure communication with the SN using the plane encryption key), UP key (paras. [0063], [0066]: wherein the SeNB/SN receives the unique non-repetitive security base key KeNB_s from the MeNB and the SN derives the user plan encryption key (KUPenc key) from the unique non-repetitive security base key); 

Rajadurai does not explicitly disclose the remaining limitations of claim 33 as follows:
a Secondary Node (SN) UP key when the SN obtains a second key from the first key, wherein the second key is distinct from the UP key
However, in the same field of endeavor Heo discloses the limitations of claim 33 as follows:
a Secondary Node (SN) UP key when the SN obtains a second key from the first key, wherein the second key is distinct from the UP key (paras. [0031], [0034]-[0035]: small cell SeNB (i.e. secondary node) receives the security key K.sub.ASME (i.e. first key) from the Macro eNB (i.e. MN) and derives the user plane key K.sub.UPenc (i.e. UP key) when the SeNB obtains K.sub.eNB (i.e. second key) from K.sub.ASME (i.e. first key).
Heo  is combinable with Rajadurai because both are from the same field of using RRC messages and the PDCP protocol in order to establish secure communication with a UE.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Heo’s method of deriving the UP key from a second key obtained from a first key received from the MN with the system of Rajadurai in order to increase the security of the system by making the user plane key for protecting the user plane traffic more difficult to hack by ensuring that the UP key cannot be derived by the first key alone without first obtaining a second key that is not transmitted in the open between devices.    
.    

Conclusion
For the above-stated reasons, claims 28, 30-31, 33 and 35-36 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHARON S LYNCH/Primary Examiner, Art Unit 2438